Appellant presents an application for leave to file second motion for rehearing. Second motions for rehearing will not be considered by this court, nor leave granted to file same, unless there be a sufficient showing in such application of the fact that in its original opinion, or opinion upon the motion for rehearing, the court has omitted to consider some matter, which from the statement thereof in such application is made to appear to this court so vital to the proper disposition of the case as to lead us to conclude that we erred in failing to consider same; or else such application must present such facts, arguments or citations in reference to some matter decided in the original opinion or that upon rehearing, as will lead this court from an examination of the application to conclude that our decision in such regard was so far wrong as that its correction would entitle the appellant to a second rehearing.
The application of appellant in this case falling short in all the particulars above set out, same will not be granted.
Refused. *Page 412